Opinion issued January 27, 2015




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-13-00391-CR
                         ———————————
              REYNALDO GABRIEL MORALES, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 232nd District Court
                         Harris County, Texas
                     Trial Court Case No. 1362400


                       MEMORANDUM OPINION

     A jury found appellant, Reynaldo Gabriel Morales, guilty of the offense of

failing to comply with sex offender registration requirements. See TEX. CODE

CRIM. PROC. ANN. arts. 62.058(a), 62.102(b)(2) (West Supp. 2014). The jury
sentenced appellant to two years’ imprisonment. See TEX. PENAL CODE ANN.

§ 12.34(a) (West 2011). Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978).        Counsel indicates that he has thoroughly

reviewed the record and is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Although appellant has not filed a response, appellant’s mother filed a letter

with the Court. Attached to appellant’s mother’s letter were several letters written

by appellant, arguing that his conviction violated the prohibition against double

jeopardy, violated the ex post facto clause, and violated his right against self-

incrimination.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds


                                          2
for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1   Attorney Patti Sedita must immediately send appellant the required

notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP.

P. 6.5(c).

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3